DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the poultry feed device in its entirety as claimed, connected to a bucket must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-11, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 The original disclosure does not contain the limitation of the outer shield being shaped for providing shade for poultry.
Although the original disclosure contains the limitation of the poultry feed device comprising a bucket. Not disclosed is the poultry feed device being connected to a bucket. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites a limitation of a lip extending downward past a remainder of the inner hood cover. It is unclear what is meant by “a remainder”.
In claim 8, it is unclear how the poultry feeder is connected to a bucket, or what structure fastens the poultry feeder to a bucket. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Colvin US 8,459,206.
Regarding claim 1, Colvin discloses a poultry feed device, the device comprising: at least one baffle, wherein said baffle further comprises: an outer hood cover (118); an inner hood cover (120); and an outer shield (102) that is shaped for providing shade for a poultry and to keep the poultry from flicking feed out of a container (The outer shield of Colvin has a shape capable of 
Regarding claim 2, Colvin further discloses wherein the outer hood cover has a dome shape (Colvin, Figure 2A)
Regarding claim 3, Colvin further discloses the inner hood has a dome shape (Colvin, Figure 2B)  with a lip that extends downward past a remainder of the inner hood cover wherein the lip has an aperture (128) passing through the lip to receive a bolt.
Regarding claim 4, Colvin further discloses the inner hood cover defines an elongated chamber aperture (Colvin, Figure 2B).
Regarding claim 10, Colvin further discloses said poultry feed device has a first and a second baffle (Colvin, Figure 1).
Regarding claim 11, Colvin further discloses said first baffle is secured to a container through a first aperture located on said poultry feed container and said second baffle is secured to said poultry feed container through a second aperture located on said poultry feed container (Colvin, Figure 1).
 
Claim(s) 1, 2, 4, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Puckett et al US 2007/0227453.
Regarding claim 1, Puckett discloses a poultry feed device, the device comprising: at least one baffle, wherein said baffle further comprises: an outer hood cover (32); an inner hood cover (34); and an outer shield (Puckett, Figure 6) that is shaped for providing shade for a poultry and to keep the poultry from flicking feed out of a container (The outer shield of Puckett has a shape capable of performing the functional limitations of the claim); wherein said outer 
Regarding claim 2, Puckett further discloses wherein the outer hood cover has a dome shape (Puckett, Figure 6).
Regarding claim 4, Puckett further discloses the inner hood cover defines an elongated chamber aperture (Puckett, Figure 5).
Regarding claim 10, Puckett further discloses said poultry feed device has a first and a second baffle (Puckett, Figure 2).
Regarding claim 11, Puckett further discloses said first baffle is secured to said poultry feed container through a first aperture located on said poultry feed container and said second baffle is secured to a container through a second aperture located on said poultry feed container (Puckett, Figure 4).

Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 21 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose or suggest a poultry feed device with first and second baffles, .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN C HAYES/Primary Examiner, Art Unit 3642